UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA
                                                                                                        FILED
                                                                                                            MAY 3 1 2011
             Antonio Colbert,                              )                                       Clerk,   u.s. District & Bankruptcy
                                                                                                  Coutts for the District ot Columbia
                                                           )
                            Plaintiff,                     )
                                                           )
                     v.                                    )
                                                           )
                                                                   Civil Action No.           11     1014
             Hamilton County Courthouse,                   )
                                                           )
                             Defendant.                    )

                                                MEMORANDUM OPINION

                    This matter is before the Court on its initial review of plaintiffs pro se complaint and

             application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

             required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

             28 U.S.c. § 1915(e)(2)(B)(i).

                    Plaintiff, a District of Columbia resident, sues the county courthouse in Cincinnati, Ohio.

             In a single-paragraph complaint, plaintiff alleges that "for a 12 year period," defendant "robbed

             [him] of [his] 5th Amendment right' Due Process'! Enduring threw [sic] such hardship and

             malicious persecution." He seeks $60 million "in restitution."

                    A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when it

             describes fantastic or delusional scenarios, contains "fanciful factual aUegation[s]," Neitzke v.

             Williams, 490 U.S. 319,325 (1989), or lacks "an arguable basis in law and fact." Brandon v.

             District of Columbia Bd. of Parole, 734 F.2d 56,59 (D.C. Cir. 1984). This complaint qualifies

             for such treatment. A separate Order of dismissal accompanies this Memorandum Opinion.




                                /"                                 United States District Judge
             DATE: May; D         ,2011




         /
    (l
/